  Case 18-06075         Doc 53     Filed 12/04/18 Entered 12/04/18 13:23:41              Desc Main
                                      Document Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-06075
         EUGENE BRYANT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/02/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-06075        Doc 53        Filed 12/04/18 Entered 12/04/18 13:23:41                      Desc Main
                                       Document Page 2 of 5



Receipts:

       Total paid by or on behalf of the debtor                 $5,200.00
       Less amount refunded to debtor                           $1,275.60

NET RECEIPTS:                                                                                       $3,924.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,710.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $214.40
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,924.40

Attorney fees paid and disclosed by debtor:                   $290.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                    Unsecured            NA     25,134.11        25,134.11            0.00       0.00
AMERICAN COLLECTION               Unsecured         848.00           NA               NA            0.00       0.00
AMERICAN GENERAL FINANCE          Unsecured           0.00           NA               NA            0.00       0.00
AMERICAN GENERAL FINANCE          Unsecured           0.00           NA               NA            0.00       0.00
AMERICAN GENERAL FINANCE          Unsecured      1,037.00            NA               NA            0.00       0.00
AMERICAN HOME MORTGAGE            Unsecured           0.00           NA               NA            0.00       0.00
AMERICAN HOME MORTGAGE            Unsecured           0.00           NA               NA            0.00       0.00
ARONSON FURNITURE                 Unsecured           0.00           NA               NA            0.00       0.00
ARONSON FURNITURE                 Unsecured           0.00           NA               NA            0.00       0.00
BALLY TOTAL FITNESS               Unsecured           0.00           NA               NA            0.00       0.00
BALLY TOTAL FITNESS               Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured         391.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured         261.00        261.42           261.42           0.00       0.00
CHASE                             Unsecured           0.00           NA               NA            0.00       0.00
CHASE                             Unsecured           0.00           NA               NA            0.00       0.00
CHASE                             Unsecured           0.00           NA               NA            0.00       0.00
CITIBANK SD NA                    Unsecured           0.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        2,500.00            NA          2,500.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           536.00           NA            536.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        4,000.00            NA          4,000.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           300.00           NA            300.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       1,528.89         1,528.89           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA     15,499.60        15,499.60            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      5,393.86            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         375.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured     13,900.00     47,065.00        47,065.00            0.00       0.00
COOK COUNTY COLLECTOR             Secured       10,000.00            NA        10,000.00            0.00       0.00
COOK COUNTY COLLECTOR             Secured        6,000.00            NA          6,000.00           0.00       0.00
COOK COUNTY COLLECTOR             Secured        8,000.00            NA          8,000.00           0.00       0.00
COOK COUNTY COLLECTOR             Secured        5,000.00            NA          5,000.00           0.00       0.00
COOK COUNTY COLLECTOR             Secured        3,000.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-06075        Doc 53      Filed 12/04/18 Entered 12/04/18 13:23:41                 Desc Main
                                     Document Page 3 of 5



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim       Principal      Int.
Name                               Class   Scheduled      Asserted      Allowed        Paid         Paid
COOK COUNTY STATES ATTORNEY Unsecured         2,200.00            NA           NA            0.00       0.00
COOK COUNTY TREASURER          Secured              NA       6,500.63     6,500.63           0.00       0.00
COOK COUNTY TREASURER          Secured              NA       3,190.50     3,190.50           0.00       0.00
COOK COUNTY TREASURER          Secured              NA       4,216.18     4,216.18           0.00       0.00
COOK COUNTY TREASURER          Secured              NA     21,226.93     21,226.93           0.00       0.00
CREDIT COLLECTION SERV         Unsecured         241.00           NA           NA            0.00       0.00
CREDIT PROTECTION              Unsecured           0.00           NA           NA            0.00       0.00
DELVISION SB 1 LLC             Unsecured           0.00           NA           NA            0.00       0.00
DORCHESTER SHORE CONDO ASSOC Unsecured             0.00           NA           NA            0.00       0.00
EMC MORTGAGE                   Unsecured           0.00           NA           NA            0.00       0.00
FOCUS RECEIVABLES MGMT         Unsecured         997.00           NA           NA            0.00       0.00
FOCUS RECEIVABLES MGMT         Unsecured         236.00           NA           NA            0.00       0.00
GATEWAY ONE LENDING & FINANCE Unsecured       2,334.00            NA           NA            0.00       0.00
GATEWAY ONE LENDING & FINANCE Secured         8,000.00     10,591.72     10,334.00           0.00       0.00
GM FINANCIAL                   Unsecured           0.00           NA           NA            0.00       0.00
HARRIS & HARRIS                Unsecured      2,317.00            NA           NA            0.00       0.00
HARRIS & HARRIS                Unsecured      1,209.00            NA           NA            0.00       0.00
HARVARD COLLECTION             Unsecured         959.00           NA           NA            0.00       0.00
HORIZON CARD                   Unsecured           0.00           NA           NA            0.00       0.00
HSBC                           Unsecured           0.00           NA           NA            0.00       0.00
I C Systems Collections        Unsecured         330.00           NA           NA            0.00       0.00
IL DEPT OF REVENUE             Priority       3,533.47       1,051.65     1,051.65           0.00       0.00
IL DEPT OF REVENUE             Unsecured      3,298.48       4,793.08     4,793.08           0.00       0.00
IL DEPT OF REVENUE             Secured              NA         753.55       753.55           0.00       0.00
INTERNAL REVENUE SERVICE       Priority      12,657.43       3,105.07     3,105.07           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured      7,997.62     17,230.64     17,230.64           0.00       0.00
IRVIN WEST                     Secured       15,000.00            NA     15,000.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          419.00           NA           NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          432.00        432.67       432.67           0.00       0.00
KMA FINANCIAL                  Unsecured         600.00           NA           NA            0.00       0.00
LAMONT HANLEY & ASSOC          Unsecured           0.00           NA           NA            0.00       0.00
LEASE FINANCE GROUP            Unsecured           0.00           NA           NA            0.00       0.00
LITTON LOAN SERVICING INC      Unsecured           0.00           NA           NA            0.00       0.00
LITTON LOAN SERVICING INC      Unsecured           0.00           NA           NA            0.00       0.00
LITTON LOAN SERVICING INC      Unsecured           0.00           NA           NA            0.00       0.00
LITTON LOAN SERVICING INC      Unsecured           0.00           NA           NA            0.00       0.00
LITTON LOAN SERVICING INC      Unsecured           0.00           NA           NA            0.00       0.00
MAJOR FINANCE                  Unsecured           0.00           NA           NA            0.00       0.00
MB FINANCIAL BANK              Unsecured           0.00           NA           NA            0.00       0.00
MB FINANCIAL BANK              Unsecured           0.00           NA           NA            0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured         108.00           NA           NA            0.00       0.00
MILLENIUM CREDIT CONSULTANTS Unsecured        2,596.00            NA           NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured      1,574.00            NA           NA            0.00       0.00
NCEP LLC                       Secured       11,725.00       4,440.66    11,725.00           0.00       0.00
NCEP LLC                       Unsecured      1,963.10            NA           NA            0.00       0.00
NCO FINANCIAL SYSTEMS          Unsecured         275.00           NA           NA            0.00       0.00
NEW CENTURY MORTGAGE C         Unsecured           0.00           NA           NA            0.00       0.00
OCWEN LOAN SERVICING LLC       Unsecured           0.00           NA           NA            0.00       0.00
OPTION ONE MORTGAGE            Unsecured           0.00           NA           NA            0.00       0.00
OPTION ONE MORTGAGE            Unsecured           0.00           NA           NA            0.00       0.00
OPTION ONE MORTGAGE            Unsecured           0.00           NA           NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA           NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA           NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      2,317.00       2,647.68     2,647.68           0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA           NA            0.00       0.00
PROFESSIONAL ACCOUNT MGMT      Unsecured           0.00           NA           NA            0.00       0.00
PROFESSIONAL ACCOUNT MGMT      Unsecured           0.00           NA           NA            0.00       0.00
PROVIDENT CFS                  Unsecured           0.00           NA           NA            0.00       0.00
PROVIDENT CFS                  Unsecured           0.00           NA           NA            0.00       0.00
PROVIDIAN FINANCIAL            Unsecured           0.00           NA           NA            0.00       0.00


UST Form 101-13-FR-S (09/01/2009)
 Case 18-06075      Doc 53     Filed 12/04/18 Entered 12/04/18 13:23:41                     Desc Main
                                  Document Page 4 of 5



Scheduled Creditors:
Creditor                                   Claim           Claim         Claim        Principal       Int.
Name                             Class   Scheduled        Asserted      Allowed         Paid          Paid
PROVIDIAN FINANCIAL          Unsecured           0.00             NA           NA             0.00        0.00
RECA PROPERTIES              Unsecured           0.00             NA           NA             0.00        0.00
RECEIVABLE MGMT              Unsecured         250.00             NA           NA             0.00        0.00
RECEIVABLE MGMT              Unsecured         250.00             NA           NA             0.00        0.00
SELECT PORTFOLIO SVC         Unsecured           0.00             NA           NA             0.00        0.00
SHORE BANK                   Unsecured           0.00             NA           NA             0.00        0.00
SHORE BANK                   Unsecured           0.00             NA           NA             0.00        0.00
SHORE BANK                   Unsecured           0.00             NA           NA             0.00        0.00
SHORE BANK                   Unsecured           0.00             NA           NA             0.00        0.00
SHORE BANK                   Unsecured           0.00             NA           NA             0.00        0.00
SHORE BANK                   Unsecured           0.00             NA           NA             0.00        0.00
SPEEDYRAPID CASH             Unsecured      2,177.00         2,177.11     2,177.11            0.00        0.00
THE BUREAUS INC              Unsecured           0.00             NA           NA             0.00        0.00
The Diamond Center           Unsecured           0.00             NA           NA             0.00        0.00
TRIAD FINANCIAL CORP         Unsecured           0.00             NA           NA             0.00        0.00
UNITED AUTO SALES            Secured        2,000.00         2,068.52     2,000.00            0.00        0.00
URBAN PARTNERSHIP BANK       Unsecured           0.00             NA           NA             0.00        0.00
URBAN PARTNERSHIP BANK       Unsecured           0.00             NA           NA             0.00        0.00
USAA SAVINGS BANK            Unsecured           0.00             NA           NA             0.00        0.00
VALENTINE & KEBARTAS         Unsecured      2,286.00              NA           NA             0.00        0.00
WASHINGTON MUTUAL            Unsecured           0.00             NA           NA             0.00        0.00
WASHINGTON MUTUAL            Unsecured           0.00             NA           NA             0.00        0.00
WASHINGTON MUTUAL            Unsecured           0.00             NA           NA             0.00        0.00
WEST ASSET MANAGEMENT        Unsecured         688.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00                    $0.00               $0.00
      Mortgage Arrearage                                 $0.00                    $0.00               $0.00
      Debt Secured by Vehicle                       $24,059.00                    $0.00               $0.00
      All Other Secured                            $104,252.28                    $0.00               $0.00
TOTAL SECURED:                                     $128,311.28                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                               $4,156.72                 $0.00               $0.00
TOTAL PRIORITY:                                         $4,156.72                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $99,741.71                    $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-06075         Doc 53      Filed 12/04/18 Entered 12/04/18 13:23:41                Desc Main
                                       Document Page 5 of 5



Disbursements:

         Expenses of Administration                             $3,924.40
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $3,924.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
